 In the Matter of GENERAL MOTORS CORPORATION, SAGINAW STEERINGGEAR DIVISION, MACHINE GUN PLANTandINTERNATIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT' &AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-3300.=Decided Dece'aber 5, 1941'Investigation'and'Certification of Representatives:stiplilation'for `certificationof representatives upon consent election.Mr. T. -H..McKeon,for the Board.1llr: rH. ,111.and,Mr.Robert C. Carson;of Detroit, Mich.' fo'r the,Company.Mr. Maurice SugarandMr. N. L. Srwokler,'ofDetroit,Mich. forthe Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 8, 1941, and on August 25, 1941, respectively, Interna-tionalUnion, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, affiliated with the C. I. 0., herein calledthe Union,' filed with the Regional Director for the Seventh Region(Detroit,Michigan) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofGeneral Motors Corporation, Saginaw Steering Gear Division, Ma-chine Gun Plant, herein called the Company,2 which is engaged inthe manufacture of machine guns and parts therefor for the UnitedStates Government, at Saginaw, Michigan, and requesting an investi-gation and certification of representatives, pursuant to Section 9 (c)IIn the earlier formal papers the Union was referred to as "International Union,United Automobile Workers of America, affiliated with the C I. 0." In later papers itwas called "International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, affiliated with the FJ. I 0.," which is the designation we haveadopted herein.2The Company was erroneously referred to in certain of the formal papers as "SaginawSteering Gear Company."37 N. L. R. B., No. 52.322 - /GENERAL MOTORS' CORPORATION '323'of the, National Labor Relations Act, 49 Stat. 449, herein, called theAct. `On October 11, -1941, and on October 14,'1941, 'respectively,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series, 2,as amended,' issued its Order Directing Investigation and 'Hearingand its Amended Order Directing Investigation and'Hea"ring, respec-tively, and authorized the Regional Director to conduct such investi-gation-and to provide for such hearing upon due notice.On October9, 1941, the Company, the Union, and a Field Examinier for the' Boardentered into a "STIPULATION FOR CERTIFICATION OF REPRESENTATIVESUPON CONSENT ELECTION."Pursuant, to, the stipulation an election by secret ballot was con-ducted on ,November 6, 1941, under the, direction . ,and supervisionof the Regional Director, among all, production .and, maintenance em-ployees, and mechanical employees in engineering department shopsofGeneralMotors Corporation, Sagmaw Steering Gear; Division,Machine Gun, Plant, excluding, however, direct, representatives ofmanagement, such as officers' and directors, of the corporation,',em-ployees of, sales accounting, personnel 'and industrial relations depart-ments, superintendents and assistant superintendents,. general fore-men, foremen and assistant foremen, and all',other persons workingin a supervisory capacity including, those ,having, the ;right to hireor discharge and those whose duties include recommendation as tohiring or discharging (but not leaders), and those employees whosework is of a confidential nature, time-study men, plant protectionemployees (but-not to include maintenance patrolmen,or fire patrol-men), all clerical employees, chief engineers and shift, operatingengineers in power plants, designing (drawing board), production,estimating and planning engineers, draftsmen and, detailers, physi-cists, chemists, metallurgists, artists, designer-artists and.clay plastermodelers, timekeepers, technical school students, indentured -appren-tices, those technical or professional employees who are receivingtraining, and, kitchen and cafeteria help, to determine whether or notsaid employees desired to be represented by the Union for the pur-poses of collective bargaining.On November, 7, 1941, the RegionalDirector issued and duly served upon the parties an Election Reporton the ballot.No objections to the conduct-of the election or to theElection Report have been filed by any of the parties..-- -In his Election Report, the Regional Director ,reported as followsconcerning the balloting and its results :,,Total on eligibility list____________________________________1476,ballots cast_________________________________________,Total1412'-Total ballots challenged___________________________________0 324DECISIONSOF,NATIONAL ,LABOR RELATIONS BOARDTotal blank ballots-----------------------------3Total void ballots _____-------- _-------------- __---------3Total valid votes cast_______________________________1406Votes cast for International Union, United Automobile, Air-craft and Agricultural"'ImplementWorkers of America,affiliated with the C. I. O_______'1197Votes cast against International Union, United Automobile,Aircraft and Agricultural Implement Workers of America,,affliated with the C. I. O_______________________________209Upon the basis of the—stipulation, the Election Report, and theentire record,in the case, the Board makes the-,following:FINDINGS OFFACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, SaginawSteering Gear Division, Machine' Gun Plant, Saginaw, `Michigan,within the-meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees, and mechanicalemployees in engineering' department shops of General Motors Cor-poration,Saginaw Steering Gear Division, Machine Gun Plant,excluding, however, direct representatives of management. such asofficers and directors of the corporation, employees of sales, account-ing, personnel and industrial, relations departments, superintendentsand assistant superintendents, general foremen, foremen and assist-ant foremen, and all other persons working in a supervisory capacityincluding those having the right to hire or discharge and those whoseduties include recommendation as to hiring or discharging (butnot leaders), and those employees whose work is of a confidentialnature, time-study men, plant protection employees (but not to in-cludemaintenance patrolmen or fire patrolmen), all clerical em-ployees, chief engineers and shift operating engineers in powerplants, designing (drawing board), production, estimating and plan-ning engineers, draftsmen and detailers, physicists, chemists, metal-lurgists, artists, designer-artists and clay plaster modelers, time-keepers, technical school 'students, indentured apprentices, thosetechnical or professional employees who are receiving training, andkitchen and cafeteria help, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.3.International Union, United Automobile, Aircraft & Agricul-tural Implement Workers of America, affiliated with the C. I. 0.,has been designated and selected by a majority of the employees-inthe above unit as their representative for the purposes of collective GENERAL MOTORS CORPORATION325bargaining and is the exclusive representative of all employees insaid unit, within the meaning of Section 9 (a) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVES ;By virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National LaborRelations Act,IT is HEREBYCERTIFIEDthat International Union, United Auto-mobile, Aircraft & Agricultural ImplementWorkers of America,affiliatedwith the C. I. 0., has 'been designated and selected by amajority of all production and maintenance employees, and mechan-ical employees in engineering department shops, of General MotorsCorporation, Saginaw Steering Gear Division, Machine Gun Plant,Saginaw, Michigan, excluding, however, direct representatives ofmanagement, such as officers and directors of the corporation, em=ployees of sales, accounting, personnel and industrial relations de-partments, superintendents and assistant superintendents, general,foremen, foremen and assistant foremen, and all other persons work-ing in a supervisory capacity including those having the right tohire or discharge and those w.hos^,, duties include recommendationas to hiring or discharging (but not leaders), and those employeeswhose work is of a confidential nature, time-study men, plant pro-tection employees (but not to include maintenance patrolmen or firepatrolmen), all clerical employees, chief engineers and shift operat-ing engineers in power plants, designing (drawing board), produc-tion, estimating and planning engineers, draftsmen and detailers,physicists, chemists, metallurgists, artists, designer-artists and clayplaster modelers, timekeepers, technical- school students, indenturedapprentices, those technical or professional employees who are receiv-ing training, and kitchen and cafeteria help, as their representativefor the purposes of collective bargaining, and that, pursuant to-Sec-tion 9 (a) of the Act, International Union, United Automobile,Aircraft & Agricultural ImplementWorkers of America, affiliatedwith the C. I. 0., is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.433257-42-vor, 37-22